Citation Nr: 0914027	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
May 1941 to March 1947.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California which, in part, denied the Veteran's 
claim of entitlement to service connection for tinnitus.  The 
Veteran disagreed with the RO's decision and perfected this 
appeal.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Oakland 
RO in March 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

Issue not on appeal

In its December 2006 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss, rating it 40 percent disabling 
effective September 11, 2006.  To the Board's knowledge, the 
Veteran has not disagreed with the RO's decision.  
Accordingly, the issue is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran was present during the attack on Pearl Harbor 
on December 7, 1941.

2.  The medical evidence of record is in equipoise as to 
whether the Veteran's currently diagnosed tinnitus is 
etiologically related to his military service, specifically 
acoustic trauma sustained therein.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002);  38 C.F.R.           
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for 
tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in October 2006.  The letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the October 2006 VCAA letter.  As discussed in 
detail below, the Board is granting the Veteran's claim.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal. 

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

Analysis

The Veteran contends that his tinnitus is due to in-service 
noise exposure and acoustic trauma, specifically from gunfire 
and explosions occurring during the Japanese attack on Pearl 
Harbor on December 7, 1941.  See, e.g., the March 2009 
hearing transcript, pages 3 and 4.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

There is medical evidence that the Veteran currently has 
tinnitus, which was diagnosed at a December 1994 VA 
audiological examination.  See the December 19, 1994 VA 
examiner's report, page 1.  Hickson element (1) has therefore 
been satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, there is no medical evidence 
of tinnitus in service.  Pertinently, the Veteran's January 
1947 separation examination fails to indicate any problems 
with the Veteran's ears.  

Concerning in-service injury, the Veteran asserts that he 
experienced acoustic trauma from exposure to noise from 
gunfire and explosions occurring during the Japanese attack 
on Pearl Harbor.  The Veteran's service personnel records 
verify that the Veteran was stationed aboard the U.S.S. 
Detroit, and "participated in the defense of Pearl Harbor . 
. . on December 7, 1941."  See the Veteran's September 8, 
1942 service personnel record entry.  Additionally, the 
Veteran recently testified that his in-service noise exposure 
included gunfire from anti-aircraft batteries during the 
attack on Pearl Harbor, as well as bomb and torpedo 
explosions on the ships located near his own, the U.S.S. 
Raleigh and the U.S.S. Utah.  See the March 2009 hearing 
transcript, page 3.  The Board takes notice that historical 
records document that both of those vessels were anchored 
near the U.S.S. Detroit; the U.S.S. Raleigh was damaged by a 
torpedo and the U.S.S. Utah was sunk.  

 It is clear that the Veteran served in combat and that he 
experienced hazardous noise exposure during service.  This is 
sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
Veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record on appeal contains conflicting nexus opinions from 
the November 2006 VA examiner and a private physician in June 
2008.  The private physician indicated that it is his "firm 
opinion that the [Veteran's] . . . tinnitus is related to 
damage sustained during his service in the Navy during World 
War II."  See the June 2008 letter from W.H.D, M.D.  

The Board is not completely satisfied with the contrary 
opinion of the November 2006 VA examiner, as the examiner's 
rationale seems somewhat contradictory.  On the one hand, 
with respect to the Veteran's service-connected hearing loss 
[which was not documented in the Veteran's service treatment 
records], the VA examiner noted that "the [Veteran] was 
exposed to hazardous noise while in the service and may have 
suffered some degree of hearing loss."  See the November 
2006 VA examiner's report, page 3.  On the other hand, the VA 
examiner also concluded that, "As tinnitus was not 
documented in [the Veteran's] service medical records, I am 
unable to connect tinnitus to military noise exposure without 
resorting to mere speculation."  

The Veteran has testified that he has had ringing in his ears 
ever Pearl Harbor, and that "tinnitus was never an issue on 
any kind of separation exams."  See the March 2009 hearing 
transcript, page 4.  For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board 
finds that the Veteran is competent to testify as to when he 
started to hear ringing in his ears.  

Notably, a third medical opinion in the form of an August 
1996 audiological report indicated that with respect to both 
the Veteran's hearing loss and tinnitus, "it is conceivable 
that some degree of the loss may be traced back to that time 
[i.e. the time of the Veteran's military service].  See the 
August 1996 private treatment report of A.B., M.S.  

The Board has carefully weighed all of the available evidence 
of record and finds that that there exists an approximate 
balance of evidence for and against the claim as to the 
critical mater of medical nexus.  When the evidence for and 
against the claim is in relative equipoise, by law, the Board 
must resolve all reasonable doubt in favor of the appellant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
Accordingly, with resolution of doubt in the Veteran's favor, 
the Board concludes that a grant of service connection for 
tinnitus is warranted.



	ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


